Citation Nr: 9902024	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a low sperm count, 
to include as due to herbicide exposure in Vietnam.

4.  Entitlement to service connection for rashes, to include 
as due to herbicide exposure in Vietnam.

5.  Entitlement to service connection for headaches, to 
include as due to herbicide exposure in Vietnam.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

7.  Entitlement to service connection for a psychiatric 
disorder.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility to treatment under 38 
U.S.C.A. § 1702 (West 1991).

10.  Entitlement to service connection for jungle rot of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963 
and from April 1964 to April 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

In the January 1997 rating decision, the RO also denied 
service connection for a prostate condition.  The veteran did 
not address this disorder in his January 1997 Notice of 
Disagreement.  However, he did indicate disagreement with the 
ROs denial of this claim during his April 1997 VA hearing.  
In view of this, the RO should issue a Statement of the Case 
addressing the issue of entitlement to service connection for 
a prostrate condition; this Statement of the Case should 
contain all necessary information regarding the veterans 
appellate rights and responsibilities.

The claims of entitlement to service connection for a 
psychiatric disorder, service connection for PTSD, service 
connection for a psychosis for the purpose of establishing 
eligibility to treatment under 38 U.S.C.A. § 1702 (West 
1991), and service connection for jungle rot of the feet will 
be addressed in the REMAND section of this decision.
 

FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current neck disorder and service.

2.  There is no competent medical evidence of a nexus between 
a current left shoulder disorder and service.

3.  There is no competent medical evidence of a nexus between 
a current low sperm count and service.

4.  There is no competent medical evidence of a nexus between 
current rashes and service.

5.  There is no competent medical evidence of a nexus between 
current headaches and service.

6.  The Muskogee, Oklahoma VARO denied service connection for 
a back disorder in a January 1989 rating decision, and the 
veteran did not appeal that decision; as such, the January 
1989 rating decision is final.

7.  Evidence received since the January 1989 rating decision 
denying service connection for a back disorder is new, but 
such evidence does not bear directly and substantially on the 
question of whether a back disorder was incurred in or 
aggravated by service; as such, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veterans claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a low 
sperm count, to include as due to herbicide exposure in 
Vietnam, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
rashes, to include as due to herbicide exposure in Vietnam, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
headaches, to include as due to herbicide exposure in 
Vietnam, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  Evidence received since the January 1989 rating decision 
denying service connection for a back disorder is not new and 
material, and the veterans claim for service connection for 
that disorder has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  VA 
regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (1998) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (1998).  See 38 
C.F.R. § 3.307(a)(6)(ii) (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for service connection.  The veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. at 498.  

B.  Entitlement to service connection for neck and left 
shoulder disorders

The veterans service medical records are entirely negative 
for complaints of, or treatment for, neck or left shoulder 
problems during service.

A private medical record, dated in January 1976, contains a 
complaint pertaining to the neck and the shoulder.  
February 1987 x-ray records from the Oklahoma City Clinic in 
Oklahoma City, Oklahoma indicate no significant abnormalities 
of the cervical spine and no abnormalities of the shoulder.  
An unidentified radiologic record, dated in July 1996, 
indicates degenerative changes of the cervical spine.  Also, 
a July 1996 record from N. A. Tejano, M.D. reflects the 
veterans complaints of pain in the left shoulder.  A further 
treatment record from Dr. Tejano, also dated in July 1996, 
contains an impression of cervical arthritis.  

Overall, there is no competent medical evidence of a nexus 
between current neck and left shoulder disorders and service.  
There is also no evidence of arthritis of the neck or of the 
left shoulder within one year following service.  Indeed, the 
only evidence of record suggesting a link between such 
disorders and the veterans periods of service is his lay 
opinion, as indicated in the testimony from his April 1997 VA 
hearing.

However, the Board would point out that the veteran has not 
been shown to possess the medical expertise necessary to 
establish a nexus between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Moreover, the veterans lay assertions of continuity of 
symptomatology of his disorders since service are not 
supported by corresponding clinical findings.  See Savage v. 
Gober, 10 Vet. App. at 495-98.  Therefore, the veterans lay 
contentions, alone, do not provide a sufficient basis upon 
which to find these claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.

Well grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for neck and left shoulder disorders are well 
grounded.  In the absence of competent medical evidence to 
support the veterans claims, these claims must be denied as 
not well grounded.  Since these claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 (there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
well-grounded claim).

C.  Entitlement to service connection for a low sperm count, 
rashes, and headaches

As an initial matter, the Board observes that a low sperm 
count and headaches are not among the disorders listed in 38 
C.F.R. § 3.309(e) (1998).  This section does list certain 
skin disorders, including chloracne (or other acneform 
diseases consistent with chloracne) and porphyria cutanea 
tarda.  However, as indicated below, these disorders have not 
been shown by the evidence of record.  Therefore, the 
provisions of 38 C.F.R. § 3.307(a)(6) relating to presumptive 
service connection in cases of herbicide exposure are not for 
application in this case, although the Board does acknowledge 
that the veterans DA Form 20 indicates service in the 
Republic of Vietnam from August 1965 to September 1966.  As 
such, the Board will consider the veterans claims on a 
direct service connection basis.

The veterans service medical records are entirely negative 
for complaints of, or treatment for, a low sperm count or 
rashes.  He did complain of headaches in February and April 
of 1962.  However, his March 1963 and March 1967 separation 
examination reports are negative for headaches.

An August 1972 private treatment record contains a notation 
of sterility problems.  A May 1987 VA treatment record 
contains a notation of a history of a low sperm count and 
indicates that the veteran was unable to have children.  

An unidentified private treatment record, dated in September 
1976, reflects treatment for tinea cruris.  A May 1987 VA 
Agent Orange examination report contains an assessment of a 
recurrent skin rash, with small vesicles noted on the wrists.  
A June 1987 VA treatment record contains an assessment of 
mild seborrheic dermatitis, with follicular papules in the 
scalp.  The veterans seborrheic dermatitis was noted to be 
under good control in a March 1988 VA treatment record.

The veteran reported very severe headaches during his April 
1997 VA hearing, although a diagnosis of headaches is not 
indicated elsewhere in the post-service medical records.

Even assuming that the veteran currently suffers from a 
current low sperm count, rashes, and headaches, there is no 
competent medical evidence of a nexus between such disorders 
and service.  The only evidence of record suggesting such a 
nexus is the veterans lay opinion, as indicated in the 
testimony from his April 1997 VA hearing.  Again, however, 
the Board would point out that the veteran has not been shown 
to possess the medical expertise necessary to establish a 
nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. at 137; Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  Therefore, the veterans 
lay contentions, alone, do not provide a sufficient basis 
upon which to find these claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.

In the absence of competent medical evidence to support the 
veterans claims for service connection for a low sperm 
count, rashes, and headaches, all to include as due to 
herbicide exposure in Vietnam, these claims must be denied as 
not well grounded.  As these claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68; see also Tirpak v. Derwinski, 2 
Vet. App. at 611.


D.  Conclusion

In the appealed January 1997 rating decision, the RO denied 
the veterans claims for service connection for a left 
shoulder disorder and headaches as not well grounded, but the 
RO denied the claims for service connection for a neck 
disorder, a low sperm count, and rashes on the merits.  The 
Board has denied all of these claims as not well grounded in 
this decision.  However, regardless of the basis of the ROs 
denials, the Board observes that the Court has held that when 
an RO does not specifically address the question of whether a 
claim is well grounded but, instead, proceeds to adjudication 
on the merits, there is no prejudice to the appellant 
solely from the omission of the well-grounded-claim 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veterans claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 1991), which states that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Under 38 C.F.R. § 3.156(a) (1998), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  Such evidence 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be so significant that it must be considered in order 
to fairly decide the merits of the claim.  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Muskogee, Oklahoma VARO initially denied 
the veterans claim for service connection for a back 
disorder in a January 1989 rating decision.  In this 
decision, the RO noted that the veteran had been treated for 
a low back injury in service and that he currently had a low 
back disorder.  However, the RO found the treatment for low 
back pain and strain in service to be acute and transitory, 
and the RO noted that the veterans current low back disorder 
was not related to such treatment.  In short, the RO found 
that a current back disorder was not incurred in or 
aggravated by service.  The RO informed the veteran of this 
decision in a January 1989 letter, but no response was 
received from the veteran within one year following the 
issuance of this letter.

Under 38 C.F.R. § 7105(c) (West 1991), in a case where a 
Notice of Disagreement is not filed within one year following 
the notification of a rating decision, that rating decision 
becomes final.  As such, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the January 
1989 rating decision, the last disposition in which the 
veterans claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board observes that the evidence submitted subsequent to 
the January 1989 rating decision includes unidentified 
private treatment records, dated from June 1971 to December 
1980; records from the Oklahoma City Clinic, dated from May 
1984 to August 1990; an August 1986 radiology report from 
Oklahoma Diagnostic Imaging in Oklahoma City; records from 
Presbyterian Hospital in Oklahoma City, dated from August 
1986 to January 1987; a May 1987 VA Agent Orange examination 
report; a September 1987 VA treatment record; records from 
Bethany General Hospital and Pavilion in Bethany, Oklahoma, 
dated in September 1988; a November 1990 statement from Dr. 
Mark L. Vander Haar; records from St. Anthony Hospital in 
Oklahoma City, dated from March to April in 1993; the 
veterans July 1996 application for benefits; a September 
1996 VA hospital report; the veterans February 1997 
Substantive Appeal; lay statements from the veterans wife 
and mother-in-law, received in February 1997; the transcript 
of the veterans April 1997 VA hearing; and the report of the 
veterans August 1997 VA psychiatric examination.  All of 
this evidence is new, as none of it was physically of 
record at the time of the January 1989 rating decision, and 
such evidence is not merely cumulative of evidence then of 
record.

The medical evidence noted above clearly establishes that the 
veteran currently suffers from a low back disorder, with 
complaints of back pain dating back to June 1971.  The 
records from Presbyterian Hospital indicate that the veteran 
underwent a lumbar laminectomy in 1986.  The other medical 
records noted above, including several psychiatric records, 
reflect the veterans chronic complaints of back pain, and he 
has received frequent treatment for his back disorder.  
However, none of the newly submitted medical evidence bears 
directly and substantially on the question of whether 
this disability was incurred in or aggravated by his active 
military service.

In his lay statements and in the testimony from his April 
1997 VA hearing, the veteran has contended that his current 
back disorder was incurred as a result of service.  In 
support of this contention, the veteran has submitted 
statements from his wife and from his mother-in-law.  
However, these individuals have not been shown to possess the 
medical expertise necessary to render a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. at 93.  Indeed, the Court, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), extended this principle to hold that, 
if lay assertions of medical causation will not suffice 
initially to establish a well grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991), it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991). 

In this case, the Board observes that the veteran has 
submitted new evidence in regard to his previously denied 
claim for service connection for a back disorder.  
Nevertheless, this evidence does not bear directly and 
substantially on the question of whether this disability 
was incurred in or aggravated by his active military service.  
As such, this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
veterans claim.  Therefore, it is the conclusion of the 
Board that the veteran has not submitted new and material 
evidence to reopen his claim for service connection for a 
back disorder.

Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
veterans claim for service connection for a back disorder, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify him of the evidence 
required to complete his application.  See McKnight v. Gober, 
131 F.3d at 1484-85.


ORDER

A well grounded claim not having been submitted, service 
connection for a neck disorder is denied.

A well grounded claim not having been submitted, service 
connection for a left shoulder disorder is denied.

A well grounded claim not having been submitted, service 
connection for a low sperm count, to include as secondary to 
herbicide exposure in Vietnam, is denied.

A well grounded claim not having been submitted, service 
connection for rashes, to include as secondary to herbicide 
exposure in Vietnam, is denied.

A well grounded claim not having been submitted, service 
connection for headaches, to include as secondary to 
herbicide exposure in Vietnam, is denied.

New and material evidence not having been submitted to reopen 
the veterans claim for service connection for a back 
disorder, the appeal is denied.

REMAND

An appellant and his representative will be granted a period 
of 90 days following the mailing of notice to them that an 
appeal has been certified to the Board for appellate review 
and that the appellate record has been transferred to the 
Board, or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
they may submit additional evidence.  38 C.F.R. § 20.1304(a) 
(1998).  Any evidence submitted by the appellant or his 
representative under the provisions of this section, as well 
as any such evidence referred to the Board by the originating 
agency under 38 C.F.R. § 19.37(b) (1998), must be referred to 
the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case unless 
this procedural right is waived by the appellant or his 
representative or unless the Board determines that the 
benefit(s) to which the evidence relates may be allowed on 
appeal without such referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (1998).

In this case, the ROs most recent Supplemental Statement of 
the Case was issued on December 8, 1997, and the RO sent the 
veteran a letter, dated December 17, 1998, informing him that 
his case was being certified to the Board.  The record also 
reflects that, on December 30, 1997, the RO received 
materials from the United States Armed Services Center for 
Research of Unit Records (Unit Records Center) pertinent to 
the veterans claim for service connection for PTSD.  These 
materials were received by the Board on January 13, 1998.  
The record does not reflect that the veteran has, in view of 
38 C.F.R. § 20.1304(c) (1998), waived his right to have this 
evidence referred to the agency of original jurisdiction 
(here the Wichita VARO) for further consideration.

This evidence pertains to the question of whether the 
veteran, who was diagnosed with PTSD by a VA examiner in 
August 1997, experienced a verified stressor during his 
service in the Republic of Vietnam, and the RO should address 
whether this evidence provides verification of such a 
stressor.  Moreover, the report of the August 1997 VA 
examination is unclear as to whether a psychiatric disorder, 
aside from PTSD, was incurred as a result of the veterans 
active military service.  Further development is also 
warranted in this regard.

In view of the need for further development of the veterans 
claims for service connection for a psychiatric disorder and 
for PTSD, the Board will defer consideration of his claim of 
entitlement to service connection for a psychosis for the 
purpose of establishing eligibility to treatment under 38 
U.S.C.A. § 1702 (West 1991).

The Board also observes that a private treatment record, 
dated in March 1987, indicates a finding of tinea pedis, and 
the examiner noted that the veteran incurred this condition 
when he was in the tropics in 1967.  To date, however, 
the veteran has not been afforded a VA examination to 
determine the nature, extent, and etiology of any current 
skin disorder(s) of the feet.

Therefore, in order to fully and fairly adjudicate the 
veterans claims, this case is REMANDED to the RO for the 
following action:

1.  The RO, after a review of the 
veterans claims file, should prepare a 
report detailing the nature of any combat 
participation (to which a claimed 
stressor is related) and/or verified 
noncombat-related stressors which it has 
determined are established by the record.  
This report is then to be added to the 
claims file.

2.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature, extent, 
and etiology of any current psychiatric 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in connection with the examination.  
Also, the RO must provide to the examiner 
the summary of verified combat 
action/stressors described above, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor resulted in the 
veterans current psychiatric symptoms.  
The examiner must consider the Fourth 
Edition of the American Psychiatric 
Associations Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  All 
studies, tests, and evaluations deemed 
necessary should be accomplished.  If the 
report from the RO indicates verified 
combat action or stressors, and a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  
Regardless of whether the report from the 
RO indicates verified combat action or 
stressors, the examiner should also 
indicate whether it is at least as likely 
as not that any psychiatric disorders 
noted upon examination, aside from PTSD, 
were incurred as a result of the 
veterans active military service.  If 
more than one diagnosis is rendered, the 
examiner should distinguish, to the 
extent possible, symptomatology 
attributable to each; assign a Global 
Assessment of Functioning score for each 
disorder diagnosed; and explain what each 
score represents.  All opinions expressed 
must be accompanied by a complete 
rationale, and the examination report 
should be typed.

3.  The veteran should also be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of any current skin 
disorders of the feet.  The RO should 
provide the examiner with the veterans 
claims file prior to the examination, and 
the examiner should review the entire 
claims file in conjunction with the 
examination.  If any skin disorder of the 
feet is noted upon examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that such disorder was incurred as a 
result of service.  All opinions 
expressed must be accompanied by a 
complete rationale, and the examination 
report should be typed.

4.  Then, the RO should readjudicate the 
veterans claims of entitlement to 
service connection for a psychiatric 
disorder, service connection for PTSD, 
service connection for a psychosis for 
the purpose of establishing eligibility 
to treatment under 38 U.S.C.A. § 1702 
(West 1991), and service connection for 
jungle rot of the feet.  If the ROs 
determination of any of these claims 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the appropriate 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is so notified by the RO.



		
WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
